 DECISIONS OF NATIONAL LABOR RELATIONS BOARDComet Fast Freight, Inc. and Richard Lee Chandler.Case 9-CA-13993June 25, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 24, 1980, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge, finding that Re-spondent violated Section 8(a)(l) of the Act by dis-charging Richard Lee Chandler because he en-gaged in protected concerted activity, stated:...Richard Chandler had a reasonable belief,during the entire time of his employment, thatthe No. 10 truck was unsafe; that he so ad-vised the manager 2 to 3 weeks after his hire;that he nearly had an accident on May 7 be-cause, in part, the turn signals on the truckwere not operative; that he immediately [in-formed Respondent] ... that he would notdrive the truck anymore because it was unsafe...and that [Respondent] then terminatedRichard Chandler for his refusal to drive the' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's, established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.On August Ii, 1980, Respondent filed with the Board a motion toreopen the record for the limited purpose of placing into evidence a nota-rized sworn statement made by Raymond Ralph "Jerry" Snidow, inwhich he recants portions of his testimony given at the hearing in thismatter, as well as portions of his pretrial affidavits. The General Counselfiled a motion in opposition thereto At the hearing, the General Counselcalled Snidow as a witness in support of his case. The AdministrativeLaw Judge, however, did not credit any of Snidow's testimony statingthat she could "place no reliance whatsoever on any of the testimony of·..[this] witness," and that "Snidow was so inconsistent as to be practi-cally incomprehensible and he admittedly made false statements in hislogs and in an affidavit given to the National Labor Relations Board."Accordingly, and because Respondent's motion to reopen the recordwould have the effect, if any, of merely attacking credibility, Respond-ent's motion is hereby denied. See Kenai Air Service, Inc. d/b/a KenaiHelicopters, 235 NLRB 931 (1978), and Coast Delivery Service, Inc., 172NLRB 2268 (1968).262 NLRB No. 40truck because he reasonably believed it to beunsafe. Inasmuch as this truck to the Respond-ent's knowledge was driven on occasion byother employees of the Respondent, Chan-dler's complaint involved a safety problem ofconcern to all of them, and none of them dis-avowed Richard Chandler's complaints, I con-clude that, even though Richard Chandler wasnot concerned about the safety of the other'drivers,7his refusal to drive the truck was, inlegal contemplation, concerted activity pro-tected by Section 7 of the Act, and his dis-charge therefor was a violation of Section8(a)(1).87 Richard Chandler stated in his pretrial affidavit that "I waslooking out for myself, not the other drivers. The other driversdidn't mind driving the red truck like I did."8 Datapoint Corporation, 246 NLRB 234 (1979); Thermofil, Inc.,244 NLRB 1056 (1979); Pink Moody. Inc., 237 NLRB 39 (1978);Air Surrey Corporation, 229 NLRB 1004 (1977); Carbet Corporation,191 NLRB 892 (1971).Although we adopt the Administrative LawJudge's findings of fact, we disagree with the con-clusions drawn therefrom. Thus, as set out above infootnote 7 of the Administrative Law Judge's De-cision, Chandler's affidavit included his statementthat "I was looking out for myself, not the otherdrivers. The other drivers didn't mind driving thered truck like I did."2Based upon this record evi-dence, the Administrative Law Judge nonethelessconcluded that Chandler's admitted lack of con-cern for his fellow drivers did not remove his re-fusal to drive the truck from the protection of theAct. We agree that Chandler's subjective lack ofconcern for his fellow employees is not controllingherein. What is of import, however, is Chandler'sadmission that the other drivers did not mind driv-ing the truck in question; and it is this admissionwhich must be construed as evidence that Chan-dler's fellow employees did not share his concerns,and that the condition of the truck was of momentto him alone.3In sum, and unlike the cases cited2The record reflects that, during the course of cross-examination,Chandler admitted that the above-quoted portion of his affidavit was, infact, true.s We note that the cases cited by the Administrative Law Judge are, inthis regard, factually dissimilar from this case. Thus, Datapoint Corpora-lion, 246 NLRB 234 (1979), concerned an employee (Clark) who openlyspoke to his fellow employees in opposition to an impending layoff. Con-cluding that the respondent therein discharged Clark "in an attempt tomuzzle him regarding his statements to fellow employees about theirworking conditions," the Board noted that Clark's actions in speaking tohis fellow employees constituted concerted action -"a conversation mayconstitute concerted activity although it involves only a speaker and alistener"-and reasoned that, since Clark had not been scheduled to belaid off, no finding could be made that he spoke out from purely personalinterest. The facts of Thernnofil, Inc., 244 NLRB 1056 (1979), clearly indi-cate that other employees shared that discriminatee's safety concerns.Pink Moody. Inc., 237 NLRB 39 (1978), which also involved an employ-Continued430 COMET FAST FREIGHT, INC.by the Administrative Law Judge, the recordclearly reflects that Richard Lee Chandler's co-workers had not made common cause with himconcerning the No. 10 truck. We therefore con-clude that his refusal to drive the truck did notconstitute concerted activity within the meaning ofthe Act.Our dissenting colleague takes us to task for"revers[ing] many years of Board precedent, pro-tecting the rights of individual employees under thestatute we are charged to administer" and that wehave "turn[ed] away from the recognition that theindividual acting alone in today's industrial societycan hardly act effectively ... ." In support of thisgeneral proposition, the dissent relies, inter alia,upon N.L.R.B. v. Interboro Contractors, Inc., 338F.2d 495 (2d Cir. 1967), enfg. 157 NLRB 1295(1966). Interboro, however, is factually differentfrom this case, and the language relied on by thedissent4must be considered in light of that opin-ion's subsequent recitation of the record evidencerelied on by the court (338 F.2d at 499-500):The record provides adequate evidence, asidefrom the testimony of John himself, to supportthe Board's conclusion that the complaintswere for legitimate concerted purposes. Con-trary to the examiner's statements that Johnwas acting alone despite an almost completelack of interest by his fellow employees, theee's refusal to drive a defective truck, nonetheless presented a factual sit-uation in which other drivers, in addition to the discriminatee, had com-plained about the truck. Air Surrey Corporation, 229 NLRB 1064 (1977),presented a situation in which that employer's payroll checks had beenrepeatedly dishonored. The discriminatee therein (Patton) thereaftermade an inquiry at his employer's bank to determine whether the em-ployer's account contained sufficient funds to meet the upcoming payrolland was discharged therefor. Although the Board noted that it was un-necessary to pass upon the question of whether Patton's visit to the bankwas protected because he was, in fact, acting in concert with other em-ployees, in finding Patton's discharge to be a violation of the Act, theBoard nonetheless stated:Although admittedly not entirely motivated by altruistic consider-ations, Patton's actions clearly encompassed the well-being of hisfellow employees. In support of our finding that by so acting Pattonwas engaging in protected activity, we rely not only on the recordevidence which clearly indicates the deep concern engendered bythe Respondent's dishonored paychecks, but also on the likelihoodthat the other employees, in the absence of evidence to the contrary,shared his interest in receiving a valid paycheck and supported hiseffort to secure Respondent's compliance with the financial obliga-tion it had incurred toward them. 1229 NLRB at 1064.]Finally, in Carbet Corporation, 191 NLRB 892 (1971), the Board spe-cifiwlly noted that the inadequate ventilation system had long been thesubject of complaints by Cybul (the discriminatee) and other employees;and that the complaints made by Cybul which led to his discharge weremade by him on behalf of himself and other employees.4 In Interboro, the court stated:The Board determined that John Landers' complaints constituted le-gitimate concerted activity, rejecting the examiner's finding thatJohn was the sole protagonist and that his complaints were for hisown personal benefit. Even if it were true that John was acting forhis personal benefit, it is doubtful that a selfish motive negates theprotection that the Act normally gives to Section 7 rights [338 F.2dat 499.]testimony of William Landers, Collins, Soebke,and Kleinhous shows that on several occasionsthat John was speaking for William and Collinsas well as for himself. Furthermore, while inter-est on the part of fellow employees would in-dicate a concerted purpose, activities involvingattempts to enforce the provisions of a collectivebargaining agreement may be deemed to be forconcerted purposes even in the absence of suchinterest by fellow employees. [Emphasis sup-plied.]It is therefore clear that the Board and the courtrelied on the fact that John Landers acted onbehalf of his fellow employees as well as in an at-tempt to enforce the applicable provisions of thecollective-bargaining agreement. The present casecan claim neither of these factual attributes.5We are here confronted by direct evidence thatChandler's coworkers did not mind driving thetruck; that Chandler stood alone in his belief thatthe truck was unsafe; and, finally, that Chandler'sfellow employees saw no reason to make commoncause with him concerning this particular issue.Given such record evidence, we would be hard-pressed to rely upon a supposition of commoncause, which, in this particular case, has no basis infact. Our dissenting colleague's statement that hedoes "not believe that Chandler's fellow employeesdid not share his concern" is thus not reflective ofthe reality of the record before us. Indeed, the Ad-ministrative Law Judge specifically found that noneof the other employees who drove the No. 10truck complained that it was unsafe,6and she spe-cifically did not find that the safety problems asso-ciated therewith were discussed with Respondent'sI The other cases cited by the dissent are also inapposite to the factspresented here. Thus, Randolph Division, Ethan Allen. Inc. v. N.LR.fR,513 F.2d 706 (ist Cir. 1976), enfg. 212 NLRB 148 (1974), concerned thecase of a woman involved in the germinal phase of concerted action (shetold the company's assistant superintendent that she wanted financial in-formation about the company because she was worried that there was nounion). The court held that her comments were a clear indication of herintent to engage in group action, and that since her activity could be con-strued as having been engaged in with an object of initiating, inducing, orpreparing for group action, or that it had some relation to group action inthe interest of the employees, such action was protected. Banyard v.N.LR.R, 505 F.2d 342 (D.C. Cir. 1974), has no application herein, as thecourt primarily considered the Board's deferral policy, and in the portionof the opinion paraphrased by the dissent the court was summarizing thecontentions of one of the parties. We also note in passing that Consoli-dated Freightways, 253 NLRB 988 (1981), cited by the dissent at n. 13,did not consider the issue of whether the discriminatee therein was dis-charged in violation of Sec. 8(aXl) of the Act.a See the Decision of the Administrative Law Judge, sec. I, par. 10I find, as testified to by the Respondent's witnesses, that RichardChandler drove the No. 10 more often than other employees did, butthe truck was also driven on occasion by Manager Whittington, Cla-rence Chandler, Cloyd Runyon, James Wright, Cecil Justice, andRalph Snidow, and none of them complained that it was unsafe.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees.7In the face of this factual matrix,the dissent's admonition that by dismissing thiscomplaint we have failed to effect an accommoda-tion with other statutessis clearly without founda-tion. Rather, it is our dissenting colleague who hasfailed to consider all the facts of this case and, con-sequently, has reached a legal conclusion that is er-roneous.Finally, our dissenting colleague reproaches usfor "seiz[ing] upon [Chandler's] inadvertent com-ment" and that our failure to find a violation herein"merely punishes the employee for not being pre-scient of a major change of Board policy ... ."The short answer here is that, when deciding acase, the Board reviews all the evidence before it,and the relative weight assigned to particular bitsof evidence does not rest upon either the intent orthe inadvertence of a witness in testifying the waythat he or she does.9In this instance, Chandler'stestimony1°that the substance of his sworn state-ment was true was freely given, and we construesuch testimony as tantamount to an admissionagainst his own interest, according it, therefore,great weight indeed."17 See the Decision of the Administrative Law Judge at fn. 5:Drivers Joe Smallwood and Ralph Snidow testified they agreedwith Richard Chandler that the No. 10 was unsafe and Smallwoodseemed to indicate he told one or both of the Whittingtons hethought so. However, I can place no reliance whatsoever on any ofthe testimony of either of these witnesses.We note in passing that the dissent does not find fault with the credi-bility resolutions of the Administrative Law Judge.Our dissenting colleague also concludes:Simply put, the other employees shared his concern, but knew fullwell what the results of complaining about the safety defects in thebig truck would be; namely, company disapproval and ultimate dis-charge.We disagree. Indeed, contrary to our colleague's assertion, there issimply no support for such a conclusion, the record being devoid of anyevidence of animus on the part of Respondent, and, as noted above, con-taining no credited evidence that other employees had in any way dis-cussed or expressed similar concerns. Thus, if there had been such recordevidence, it is unlikely that we would be at odds with our dissenting col-league over the existence of a violation herein, since his above-cited con-clusion presupposes that the drivers would have, at some point, openlydiscussed and expressed some sort of concern about the truck so as tohave invoked the "company disapproval" of which the dissent speaks.This scenario, however, did not occur, and Chandler's statement that"the other drivers didn't mind driving the red truck like I did" thusstands uncontradicted, and is dispositive of the issues herein.a Citing Southern Steamship Company v. N.LR.B., 316 U.S. 31, 47(1942); and Alleluia Cushion Co., Inc., 221 NLRB 999 (1975).9 It is true that an administrative law judge can base a finding of credi-bility on a perceived attempt by a witness to shade testimony in a mannermost favorable to him. Chandler's testimony does not, however, presentsuch a situation.10 See fn. 7 of the Decision of the Administrative Law Judge, and fn.2 herein.I Contrary to our colleague's characterization that we have "misap-plied" Rule 804(bX3) of the Federal Rules of Evidence, it is our positionthat Chandler's statement is not an exception to the rule against hearsay,where, for example, the declarant is somehow unavailable. Indeed, thisproceeding presents no such circumstance. Thus, Chandler is a party tothis proceeding, and he testified under oath, and was cross-examined,during which he reaffirmed the truth of the statement that "the otherdrivers didn't mind driving the red truck like I did," contained in hisIn sum, and contrary to the claim of our dissent-ing colleague, we have not effected a major changein Board policy. We have, however, taken note ofthe facts before us, and our decision to dismiss thecomplaint, which is wholly on those facts, is hardlythe apocalypse envisioned by the dissent.Accordingly, we find that Respondent herein didnot violate Section 8(a)(1) of the Act when it dis-charged Richard Lee Chandler for refusing todrive the No. 10 truck, and we shall therefore, dis-miss the complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, dissenting:My colleagues' dismissal of this complaint re-verses many years of Board precedent, protectingthe rights of individual employees under the statuteprior sworn affidavit. Our dissenting colleague then goes on to argue, ashe does elsewhere in his dissent, that Chandler's statement is, nonetheless,entitled to "little weight," since "no lay individual would understand it tobe contrary to his interest, or know of the approaching change in Boardpolicy." The weight assigned to a particular bit of evidence, however,does not depend upon whether or not the declarant was aware of thelegal implications of the statement at issue. Finally, the dissent cites Rule602 of the Federal Rules of Evidence, apparently in support of the posi-tion that Chandler's testimony, cited above, was "speculative," andshould not, therefore, be accorded "great weight." Rule 602, which statesin relevant part that "[a] witness may not testify to a matter un ess evi-dence is introduced sufficient to support a finding that he has personalknowledge of the matter," also states, however, that "evidence to provepersonal knowledge may, but need not, consist of the testimony of thewitness itself." Thus, the record establishes the following factual predi-cates for Chandler's statement: (I) that Chandler was employed by Re-spondent as a driver; (2) that Chandler worked out of the same terminalwith the other drivers; and (3) that, as specifically found by the Adminis-trative Law Judge, "the truck was also driven on occasion by ManagerWhittington, Clarence Chandler, Cloyd Runyon, James Wright, CecilJustice, and Ralph Snidow, and none of them complained that it wasunsafe." (ALJD, sec. I, par. 10.) The requirements of Rule 602 weretherefore satisfied, and it thereupon fell to Chandler to repudiate hisstatement by denying knowledge of its substance, or to counsel for theGeneral Counsel either to lodge an objection to Chandler's testimony orto rehabilitate his witness by determining that Chandler did not, in fact,possess such personal knowledge in support of his statement. NeitherChandler nor counsel for the General Counsel so attempted, however,and Chandler's testimony must, therefore, stand.Member Zimmerman further notes that the dissent's reliance on Rule602 completely distorts the issue before the Board. The issue to be deter-mined, in Member Zimmerman's view, is whether Chandler acted, or rea-sonably believed himself to have acted, in concert with his fellow em-ployees. Member Zimmerman concludes that Chandler's statements, bothat the hearing and in his affidavit, evidence his state of mind. They dem-onstrate his belief that none of his fellow employees shared his concernabout the safety of the truck. The evidence is thus clear and uncontra-dicted that Chandler did not act, or believe himself to have acted, in con-cert with his fellow employees.432 COMET FAST FREIGHT, INC.we are charged to administer.12Accordingly, Idissent.The Board through a long line of cases'3hasheld that, if an individual has a reasonably heldbelief that a piece of job-related equipment isunsafe, that employee has the right to voice thisconcern and, if it is uncorrected, to refuse to oper-ate the equipment and the Board will protect thatright. In the interest of safety for all employees, ithas not required proof of injury or action by agroup of employees before protecting that right.'4Underlying these Board decisions has been therecognition that, as was stated by the United StatesSupreme Court in Southern Steamship Company v.N.LR.B., 316 U.S. 31, 47 (1942):[T]he Board has not been commissioned to ef-fectuate the policies of the Labor RelationsAct so single-mindedly that it may whollyignore other and equally importantCongressional objectives. Frequently the entirescope of Congressional purpose calls for care-ful accommodation of one statutory scheme toanother, and it is not too much to demand ofan administrative body that it undertake thisaccommodation without excessive emphasisupon its immediate task.In deference to this admonition, the Board statedin Alleluia Cushion, supra at 1000:[M]inimum safe and healthful employmentconditions for the protection and well-being ofemployees have been legislatively declared tobe in the overall public interest .... Accord-ingly, where an employee speaks up and seeksto enforce occupational safety designed for thebenefit of all employees, in the absence of anyevidence that fellow employees disavow suchrepresentation, we will find an implied consentthereto and deem such activity to be concert-ed.lt My colleagues criticize this characterization of their opinion. Isubmit, however, that this is the de facto result of the majority decision.The Board in Alleluia Cushion Co. Inc., 221 NLRB 999, 1000 (1975),dealt with safety complaints by an individual employee. The Board heldthat "the absence of any outward manifestation of support for his effortsis not .sufficient to establish that Respondent's employees did notshare [the charging party's] interest in safety ....Safe working condi-tions are matters of great and continuing concern for all within the workforce." The Board since Alleluia Cushion has continued to apply thatstandard to the progeny of that decision, and to extend the protection ofSec. 7 to matters of concern to all employees. The majority opinion over-rules this principle."3 Alleluia Cushion Ca., Inc. supra' Self Cycle A Marine Distributor,Inc, 237 NLRB 75 (1978); Ontario Knife Company, 247 NLRB 1288(1980); Steere Dairy. Inc., 237 NLRB 1350 (1978); Blaw-Knox Foundry dMill Machinery Inc., 247 NLRB 333 (1980); Consolidated Freigtways, 253NLRB 988 (1981); Bay-Wood Industries Inc., 249 NLRB 403 (1980;, JohnSexton & Ca, a Division of Beatrice Food Ca, 217 NLRB 80 (1975).l" See Thermofil. Inc., 244 NLRB 1056 (1979).While I am aware that the Board's position inthese cases has not been met with unanimous courtapproval, neither has the principle been unanimous-ly rejected. In enforcing an employee's right topresent complaints to his employer with respect tothe right to "safety equipment" under a unionagreement, the Second Circuit Court of Appealsheld:'5"The Board determined that [the employ-ee's] complaints constituted legitimate concertedactivity, rejecting the examiner's finding that [theemployee] was the sole protagonist and that hiscomplaints were for his own personal benefit. Evenif it were true that [the employee] was acting forhis personal benefit, it is doubtful that a selfishmotive negates the protection that the Act normal-ly gives to Section 7 rights."Similarly, the First Circuit stated in RandolphDivision, Ethan Allen, Inc. v. N.LR.B., ' that,when an employee was ordered reinstated after sherequested financial information about the company,such activity by a sole employee, even in the ab-sence of a union agreement, could be considered"concerted activity" for unfair labor practice pur-poses, even though the statements were madesolely to management, since the complaint was nota merely personal concern, but had the welfare ofother workers in mind. "[C]onversation may con-stitute a concerted activity although it involvesonly a speaker and a listener ...and that it [have]some relation to group action in the interest of theemployees. The requirement of concertedness re-lates to the end, not the means." A similar resultwas reached in Banyard v. N.L.R.B.'7where an in-dividual employee's refusal to drive a truck admit-tedly overloaded in violation of Ohio state law wasconsidered to be "a protest against abnormally dan-gerous working conditions ...and a protest onbehalf of other employees against the unsafe condi-tion of the vehicle, and to secure its repair."For my colleagues to turn away from the recog-nition that the individual acting alone in today's in-dustrial society can hardly act effectively can onlylead to injustice in the market place, and confusionas to present and future Board law.18 To seize1' N.LR.B. v. Interboro Contractors Inc., 388 F.2d 495, 499 (2d Cir.1967).16 513 F.2d 706. 708 (Ist Cir. 1975), citing Mushroom TransportationCa v. N.LR.B, 330 F.2d 683. 685 (3d Cir. 1964)." 505 F.2d 342, 347-348 (D.C. Cir. 1974).ts As my colleagues well know, each case contains its own factual di-mensions, and it is within those parameters that we seek to establish clearand consistent Board policy. As my dissent makes clear and as admittedby the majority opinion, Interboro Contractors supra, stands for the prop-osition, inter alia, that because an employee may act, in part, out of self-ish motives that employee is not removed from the protection of Sec. 7of the Act. Further, it is clear that, while Chandler's complaints regard-ing the safety of the truck were based on fact, his complaints also in-volved a safety problem of concern to all employees, as was found by theContinued433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon an inadvertent comment made by employeeChandler concerned for his safety and deny him re-instatement merely punishes the employee for notbeing prescient of a major change of Boardpolicy-an error also made, it would appear, bythe Administrative Law Judge. 19The operative facts in this case are not in disputeand I believe that these facts establish the properAdministrative Law Judge. Cf. Washington Cartage, Inc., 258 NLRB 701(1981), where the Board adopted the findings of the Administrative LawJudge that the vehicle in question produced employee "gripes" aboutdriving the machine, rather than concerns over its safety; and that thedischarged employee's fear resulted from his inexperience, rather thanfrom any "unsafe" condition of the vehicle.19 The majority opinion is predicated largely on two sentences madeby Chandler in his pretrial affidavit, "I was looking out for myself, notthe other drivers. The other drivers didn't mind driving the red truck likeI did." (Emphasis supplied.) While the first sentence of this comment wascontested by Chandler at the hearing, the majority opinion admits thesewords are not determinative. Rather, they find of decisional importancehis words that the other drivers did not mind driving the big truck "like Idid." My colleagues accuse me of not considering all pertinent recordevidence. I submit that it is they who have confused the admissibility of astatement against interest with the weight which should be accorded sucha 12-word sentence. In ascribing "great weight" to this statement becauseit is allegedly a "statement against interest," my colleagues have misap-plied a rule of evidence applicable when the declarant is not available, arule which relates to the admissibility of the statement, not to the weightto be accorded it. (See Federal Rules of Evidence, Rule 804(b)(3).) WhileChandler reaffirmed most, but not all, of the statement at the hearingherein, I am of the opinion, contrary to my colleagues, that the statementis entitled to little weight, since no lay individual would understand it tobe contrary to his interest, or know of the approaching change in Boardpolicy. Of greater weight for the Administrative Law Judge, and for me,are her findings that "Chandler had a reasonable belief during the entiretime of his employment that the No. 10 truck was unsafe"; and that"Chandler's complaints involved a safety problem of concern to all ofthem." Thus, "great weight" was properly put by the AdministrativeLaw Judge in finding an 8(a)(l) violation of the Act upon that recordevidence dispositive in the light of previous Board law, and not upon aspeculative statement by Chandler. (See Federal Rules of Evidence, Rule602.) My colleagues admit that under the Federal Rules of Evidence awitness may not testify to a matter unless evidence is introduced showingpersonal knowledge, and that evidence to prove personal knowledgeneed not consist of the testimony of the witness. I presume they wouldalso agree that "little weight" would be accorded a statement where evi-dence of personal knowledge is lacking. In their recitation of the factualpredicates for Chandler's statement, they have proven Chandler's em-ployment at the terminal, and the fact that other employees occasionallydrove the truck in question. This, I submit, does not constitute evidencesufficient to establish knowledge on Chandler's part of the statementmade. The missing link in the majority's recitation, I submit, is conversa-tion; conversation between Chandler and other employees, or betweenother employees which Chandler overheard. The burden of showingsuch knowledge, moreover, does not rest with the witness, but ratherwith the party who seeks to use the testimony; here, the Respondent. Asimple question put to Chandler might have established the existence ofany such conversations. However, the majority decision cites no suchevidence. In any event, this statement is at best ambiguous, vague, andfalls far short of proving that Chandler's fellow employees had no con-cern for the lack of safety; i.e., the employees cared some, cared none,cared a little. Moreover, the Administrative Law Judge found that"Chandler's complaints involved a safety problem of concern to all ofthem and none of them disavowed Richard Chandler's complaints."Thus, while Chandler was the only employee willing to put his job "onthe line," this was understandable since, as found by the AdministrativeLaw Judge, Chandler drove the truck more often than the others, andhad narrowly escaped having an accident due to the lack of any turn sig-nals on the vehicle. Simply put, the other employees shared his concern,but knew full well what the results of complaining about the safety de-fects in the big truck would be; namely, company disapproval and ulti-mate discharge.predicate for the finding of the violation. Thesefacts establish the following:(1) the employee had reason to believe that thetruck he was required to drive was unsafe;(2) these safety problems included faulty turnsignals, headlights, wiring, and speedometer;(3) the wiring problem was discussed with andconfirmed by a company mechanic who said thetruck needed a whole new wiring system, whichwas done apparently after the employee was dis-charged;(4) the discharged employee had more reason tobe concerned with the safety of this truck thanother employees since he had to drive it moreoften;(5) the employee advised management of theseproblems on at least two occasions without result;(6) these safety problems were discussed withother employees;(7) the employee on the day he was terminatedalmost had an accident while driving the truck dueto the lack of a turn signal on the vehicle;(8) the safety complaints involved other employ-ees since upon occasion they also drove the truck.I do not believe that Chandler's fellow employ-ees did not share his concern in driving a vehiclewith working turn signals, correctly adjusted andworking headlights, an engine correctly wired, anda working speedometer.Under controlling precedent and the facts of thiscase, this employee is entitled to backpay and rein-statement.Accordingly, I dissent.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative LawJudge: A hearing was conducted in this proceeding atCharleston, West Virginia, on February 11 and 12, 1980.The charge was served on the Respondent on June 18,1979. The complaint was issued on August 2, 1979, andduly answered by the Respondent. The complaint andthe answer were amended at the hearing.The issue is whether the Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended,by discharging Richard Chandler on May 7, 1979, forthe reason that Chandler refused to drive one of the Re-spondent's trucks because he reasonably believed it wasunsafe. As fully explained below, I conclude that the Re-spondent violated the Act as alleged.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-I No issue is presented as to jurisdiction. Based on the jurisdictionalfacts alleged in the complaint and admitted in the amended answer, Iconclude that the Respondent is an employer engaged in coimerce withinthe meaning of Sec. 2(2), (6), and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction in this proceeding.434 COMET FAST FREIGHT, INC.tion of the briefs filed by the Respondent and the Gener-al Counsel, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. UNFAIR LABOR PRACTICESThe Respondent is a family-owned interstate truckingcarrier, with headquarters in Glen Burnie, Maryland, anda terminal in Charleston, West Virginia, involved in thisproceeding. The president and controlling stockholder isRalph Smith; operations manager over all operations isGeorge Shanabrook. Both officials are stationed at com-pany headquarters. Albert (Jock) Whittington is districtmanager, with authority over the Charleston terminal.The record shows, and I find, that these individuals aresupervisors and agents of the Respondent.Albert Whittington's wife Pauline works in theCharleston terminal office as a volunteer without paytwo to four afternoons a week answering the telephone,doing clerical work, and, when Albert Whittington is notpresent, which seems to be seldom, instructing drivers ona rotation basis to make pickups.2Richard Chandler was employed by the Respondent asa truckdriver for a period of 2 months beginning March5, 1979. He was hired chiefly because of Manager Whit-tington's high regard for his father, Clarence Chandler,who had worked for the Respondent for many years.The day before Richard was hired Clarence Chandlercalled and, with Whittington's permission, offered himthe opportunity to make two trips to Huntington, WestVirginia, a distance of about 50 miles. Richard Chandleragreed, and was assigned to drive the Respondent's No.10 truck, also referred to as the big red truck. This is a1969 model International tractor-trailer with a dieselengine and no power steering, designed for heavy-dutywork. Richard Chandler testified there were fumes in thecab which seemed to come from the engine; when he re-turned he told Manager Whittington about the fumes;and Whittington instructed him to park the truck andsaid he would not have to take the second trip and thatWhittington would have the problem taken care of.Richard Chandler also testified that the windshieldwipers would not work, but he stopped the truck andstarted the wipers manually from outside and had nomore trouble with them. He also testified on this first ex-perience with No. 10 he noticed it was noisy and hard tosteer; the speedometer, turn signals, and heater did notwork; and the headlights were out of alignment. There isno indication, however, that he reported these matters orclaimed that the truck was unsafe at this time.Richard Chandler testified he was instructed to drivethe No. 10 truck to Huntington a second time, about 2 or3 weeks after he was hired, and on this trip he discov-ered that nothing had been fixed; there were no turn sig-nals, none of the instrument gauges were working,"fumes in the cab would put you to sleep," the cab "wasshaking all over the place," the fifth wheel "had slack init and was jumping up and moving around," there wasno door handle on the inside, and the heater did notI It is unnecessary to resolve a dispute over whether Pauline Whitting-ton is a supervisor or agent of the Respondent.work.3Upon his return, Chandler said, he told Whitting-ton "the things that was wrong with" the truck and thatChandler felt "the truck is unsafe"; and Whittington said"we're going to have to get it fixed."Chandler also testified that around April 10 he was in-structed to help Cecil Justice, a new mechanic, fix thelights; Justice opened the hood and they observed that"[t]he wires were cut up all underneath the dashboardand underneath the hood" and "[w]ires were sticking outeverywhere, cut and everything"; so Justice told Whit-tington "that truck is going to need a whole new wiringsystem or harness to get the lights working"; but nothingwas done about this problem.Richard Chandler drove the No. 10 a few times afterthat but, he said, "It never had been fixed."The record indicates that a broken muffler was discov-ered and repaired within a few days of Richard Chan-dler's first trip to Huntington, eliminating the fumes inthe cab. I also find that, although the tractor was noisy,this was not a safety problem. Nor did the heater pose asafety problem, particularly during the time of yearRichard Chandler was employed by the Respondent.Moreover, Richard Chandler's difficulties with the steer-ing seemed to have stemmed solely from the absence ofpower steering, about which all the drivers complained,but this was not a safety factor either.4However, I do credit Richard Chandler that upon hisreturn from his second trip to Huntington, 2 or 3 weeksafter he was hired, he protested to Manager Whittingtonpersonally that the No. 10 truck was unsafe to drive andspecified among his reasons that there were no turn sig-nals and none of the instrument gauges were working.I find, as testified to by the Respondent's witnesses,that Richard Chandler drove the No. 10 more often thanother employees did, but the truck was also driven onoccasion by Manager Whittington, Clarence Chandler,Cloyd Runyon, James Wright, Cecil Justice, and RalphSnidow, and none of them complained that it wasunsafe.53 Chandler testified that Whittington had told him "go around theweigh station on the way" to Huntington, but there is no evidence as tothe reason for this instruction.4I have not considered evidence regarding the repair of a springshackle on Ihe No. 10 truck which Richard Chandler also reported, as hedid not seem to consider this a safety factor and there is persuasive evi-dence that it was repaired. Moreover, no reliance is placed on RichardChandler's testimony that upon his return from a trip to Kaiser Ridge,Maryland, on or about April !8, 1979, during a week when Albert andPauline Whittington were on vacation and Richard Chandler's father.Clarence Chandler, was in charge of the terminal, Richard Chandler pre-sented a written list of all "the same things [that] were still wrong withthe truck as before," told Clarence Chandler he was "scared of thistruck," and asked that the list be given to Whittington on his return. Inall the circumstances of this case, including the evidence that ClarenceChandler became aware, upon Whittington's return from vacation, thatRichard Chandler's job was in jeopardy because of President Smith's ob-jections to his continued employment, as referred to below, it is most un-likely that Richard Chandler's father passed along the list or the safetyprotest. There is no contention that Clarence Chandler was an agent orsupervisor of the Respolndent or had authority to remedy the safety fac-tors complained of.5 Drivers Joe Smallwocd and Ralph Snidow testified they agreed withRichard Chandler that the No. 10 was unsafe and Smallwood seemed toindicate he told one or both of the Whittingtons he thought so. However,I can place no reliance whatsoever on any of the testimony of either ofContinued435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresident Smith and Manager Whittington testifiedthat all the Respondent's vehicles are regularly checkedby the Department of Transportation and no safety cita-tions have been received, but they did not specify thatany such inspections were made during the 2-monthperiod that Richard Chandler was employed. Whitting-ton and mechanic Runyon also testified that pre-inter-state trip inspections are required by law, and that defi-ciencies revealed by such inspections, by routine inspec-tions on the part of Runyon, and those reported by driv-ers are corrected as a matter of course. Runyon addedthat he never allowed equipment to leave the terminalwithout lights and turn signals if he knew about it, andthat he considered the No. 10 truck a safe, dependablevehicle. However, Runyon was not working for at leasta month from early April until just before Richard Chan-dler's departure, and Chandler's testimony that the turnsignals were not operative on his last day is undisputed.Moreover, Whittington's testimony indicates prettyclearly that items such as turn signal lights and head-lights need frequent replacement, and that the odometerand fuel gauge on the No. 10 were not operative. He andRunyon also testified that the speedometer was repairedin 1979, and that other repairs to the truck that year in-cluded wiring for the headlights and other wiring, andreplacing turn signal bulbs. Although Whittington placedthe speedometer repair in early 1979, Runyon did not. Inthese circumstances, and in view of Runyon's prolongedabsence during that spring, all these repairs could havebeen made after Chandler left the Respondent's employ.George Shanabrook, operations manager, testified thatthe No. 10 was transferred from Charleston to the GlenBurnie terminal and on June 7, 1979, a month after Rich-ard Chandler's departure, it was "[rlewired under [the]dash" and the fuses, which had shorted out, were re-placed. The Respondent's witnesses insisted that all ofthese matters were merely routine, minor, and did notaffect the safety of the truck. But they were clearly mat-ters which did affect safety and I credit Richard Chan-dler that the wiring was in worse condition than manage-ment acknowledges; moreover, the record suggests thatinspection and maintenance procedures were not rigidlyadhered to at the Charleston terminal. It therefore seemslikely, as Richard Chandler testified, that the turn signal,headlight, wiring, and speedometer systems, at least,were subject to malfunction during his entire period ofemployment.Richard Chandler described the events of May 7, 1979,his last day with the Respondent, as follows: ManagerWhittington dispatched Chandler to make a pickup at anaddress in Charleston in the No. 10 truck; Chandlermade the pickup and returned to the terminal aggravatedbecause the No. 10 was so hard to steer. Whittingtonthen instructed Chandler to make another pickup in theNo. 10 at an address only two or three blocks from theterminal. Chandler asked Whittington "if I would takethese witnesses. Smallwood's testimony about his alleged safety com-plaint, like most of his other testimony, was vague and inconsistent andhe admitted he habitually falsified his trip logs in violation of Federallaw. Snidow was so inconsistent as to be practically incomprehensibleand he admittedly made false statements in his logs and in an affidavitgiven to the National Labor Relations Board.that truck." And Whittington told him yes, "it's all thatis out there." Returning from this pickup, Chandleralmost had an accident turning right into the terminal be-cause the truck was so hard to steer and it had no oper-ating turn signals. He then pulled into the terminal andparked without backing the trailer into the dock. Afterhe parked, he went in and told Pauline Whittington,...this truck is unsafe, I would rather not drive itanymore, I'm scared it's going to get somebodyhurt.Pauline Whittington promised to tell her husband whenhe returned to the office.Richard Chandler went out on the dock and began un-loading another truck when Whittington returned, wentinto the office, came out, and said, "Richard, we don'tneed you anymore." Chandler asked whether he shouldfinish unloading the other truck, but Whittington toldhim, "no, we can't use you anymore." The next day,Richard Chandler telephoned Whittington and askedwhether he should come to work, but Whittington said,"We can't use you ... you refused to drive that truck."Although Richard Chandler was guilty of some appar-ent inconsistencies in his further testimony about theevents of this day, and he omitted Manager Whitting-ton's order, before entering the office on his return, thatChandler turn the No. 10 truck around and back it intothe dock, and although Cloyd Runyon testified thatChandler informed him, later in the day, that Chandlerhad quit his job, I believe, on the whole, that RichardChandler was the most accurate of the witnesses as towhat was said. Thus, Pauline Whittington insisted thatRichard Chandler told her he was quitting, without men-tioning the unsafe condition of the truck, and ManagerWhittington testified similarly on direct examination thatthis was the message she gave him, and, further, that hethen went out to the dock and Richard Chandler also in-formed him that he had quit. However, on cross-exami-nation, Manager Whittington acknowledged stating in hispretrial affidavit that Pauline Whittington told him,"Richard had quit, said he did not want to drive any-more-that the truck was not safe ...." He also testifiedthat when he went out on the dock he observed thatRichard Chandler had not turned the No. 10 truckaround as he had instructed,I did tell him that if he couldn't back the truck inhe could just as well go home, there wasn't nothingelse to do. Of course, in the meantime he was onthe clock too, on company time and refusing to dohis work which I didn't think was fair to the com-pany or to me.Whittington continued that he went out and turned thetruck and backed it into the dock himself while RichardChandler sat on the steps, and then Richard Chandler...did come back to the office after that. Heasked me if he should go to work and I said, no,Richard. I don't need you now, then he went onhome.436 COMET FAST FREIGHT, INC.This testimony is consistent with that of Richard Chan-dler that he did not quit but only refused to drive theNo. 10 truck, that he gave as his reason that he consid-ered the truck to be unsafe, and that Whittington termi-nated him because of it. I so find.The Respondent put into the record a considerableamount of evidence in support of its alternate contentionthat, even if Richard Chandler did not quit, it had sever-al lawful reasons for terminating him. Thus, PresidentSmith and Manager Whittington testified that Smithurged Whittington on several occasions to dischargeChandler because he failed to file a completed applica-tion form and other forms as requested to establish hisqualifications as a truckdriver, and because Smith sus-pected that Chandler had falsified his timecards and wasdrunk on the job while Manager Whittington and hiswife were on vacation in April and Chandler's fatherwas in charge of the terminal. The record is quite clear,however, that the Respondent did not discharge RichardChandler for any of these reasons, as President Smithand Manager Whittington admitted. It is also clear thatWhittington did not discharge Richard Chandler becausehe received a complaint about him from the first custom-er from which Chandler made a pickup on May 7; Whit-tington acknowledged on cross-examination that he didnot receive the complaint until 3 days later. This alter-nate contention is therefore without merit.6I have found that Richard Chandler had a reasonablebelief, during the entire time of his employment, that theNo. 10 truck was unsafe; that he so advised the manager2 or 3 weeks after his hire; that he nearly had an acci-dent on May 7 because, in part, the turn signals on thetruck were not operative; that he immediately requestedPauline Whittington to inform Albert Whittington thathe would not drive the truck anymore because it wasunsafe; that the message was conveyed; and that AlbertWhittington then terminated Richard Chandler for his^ There is also no merit in the Respondent's further contention that itcould discharge Richard Chandler for any reason because he was only aprobationary or casual employee. The protection of the Act extends toall employees. See Georgia-Pacific Corporation, 204 NLRB 47 (1973); BirdTrucking d Cartage Co. Inc., 167 NLRB 626 (1967).refusal to drive the truck because he reasonably believedit to be unsafe. Inasmuch as this truck to the Respond-ent's knowledge was driven on occasion by other em-ployees of the Respondent, Chandler's complaints in-volved a safety problem of concern to all of them, andnone of them disavowed Richard Chandler's complaints,I conclude that, even though Richard Chandler was notconcerned about the safety of the other drivers,7his re-fusal to drive the truck was, in legal contemplation, con-certed activity protected by Section 7 of the Act, and hisdischarge therefor was a violation of Section 8(a)(l).8II. REMEDYIn order to effectuate the policies of the Act, I shallrecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found, and from in-fringing in any like or related manner on its employees'rights guaranteed by the Act.Having found that the Respondent interfered with, co-erced, and restrained its employees by discharging Rich-ard Lee Chandler on May 7, 1979, in order to effectuatethe policies of the Act, I shall recommend that the Re-spondent be ordered to take certain affirmative action,including that it offer him immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent job, without prejudice to hisseniority or other rights and privileges, and to make himwhole for any loss of earnings suffered by reason of theRespondent's unlawful conduct against him. Backpayshall be computed as provided in F W. Woolworth Com-pany, 90 NLRB 289 (1950). Interest shall be paid on allbackpay due. Florida Steel Corporation, 231 NLRB 651(1977); Isis Plumbing & Heating Co., 138 NLRB 716(1962).[Recommended Order omitted from publication.]1 Richard Chandler stated in his pretrial affidavit that "I was looringout for myself, not the other drivers. The other drivers didn't mind driv-ing the red truck like I did."a Datapoint Corporation, 246 NLRB 234 (1979); ThermofiL Inc., 244NLRB 1056 (1J79); Pink Moody, Inc., 237 NLRB 39 (1972); Air SurreyCorporation, 229 NLRB 1064 (1977); Carbet Corporation, 191 NLRB 892(1972).437